Title: To Benjamin Franklin from Jan Ingenhousz, 30 August 1777
From: Ingenhousz, Jan
To: Franklin, Benjamin


Dear Sir
Hotel de Monpensier Rue de Richelieu Saturday august the 30th. 1777.
I found a coach, very easy and very strong, which can keep 4 persons. The bargain, which I was able to make, is to pay 9 livres a day till the 18th and than 6 Livres a day afterwards. Thus if we stay on our journey 16 days, it will cost us only 6 louis d’ors. I am sure it will be impossible to meet with a more reasonnable bargain, as commonly I am assured a four weel carriage is double in price in comparison with one of too wheels. It will be ready in 24 hours warning. I expect an answer to morrow morning by a servant, as the penny post seem to be uncertain. I am respectfully your most obedient humble servant
J. Ingen Housz
 
Addressed: a Monsieur / Monsieur B. Franklin / a l’Hotel de Mr le Roy de chaumont / a Passy.
Notation: Ingenhouss Augt. 30th. 1777.
